Citation Nr: 0910417	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the right lower leg involving 
Muscle Group XI, prior to September 26, 2008.

2.  Entitlement to a compensable evaluation for a scar of the 
right anterior thigh at a skin graft donor site.

3.  Entitlement to a compensable evaluation for a scar as a 
residual of a shell fragment wound of the right hip, prior to 
September 29, 2008.

4.  Entitlement to a compensable evaluation for a scar as a 
residual of a shell fragment wound of the right hip, since 
September 29, 2008.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied increased 
evaluations for the Veteran's service connected disabilities.

The Veteran testified at a November 2007 personal hearing 
before the undersigned Veterans Law Judge via videoconference 
from the RO.  Subsequently, in a February 2008 decision, the 
Board remanded the issues of evaluation of donor site scar, 
right hip scar, and Muscle Group XI disability for additional 
development.  The Board also granted entitlement to an 
increased 30 percent evaluation for residuals of a gunshot 
wound of the scrotum.  No further case or controversy remains 
with respect to that issue.

In a December 2008 rating decision and accompanying January 
2009 supplemental statement of the case, the Appeals 
Management Center (AMC) granted increased evaluation for 
impairment of Muscle Group XI and scar of the right thigh, 
both effective from September 2008, and denied a compensable 
evaluation for a scar of the kin graft donor site.  With 
respect to Muscle Group XI, the assigned 30 percent 
evaluation represents the maximum schedular evaluation 
possible, and is a full grant of the benefit sought on appeal 
for the period from September 2008 forward.  The period prior 
to September 2008 remains on appeal.  With respect to the 
right hip scar, all periods remain on appeal, as the maximum 
schedular evaluation has not been assigned for any stage.

The Board notes that on remand the AMC also granted service 
connection and separate evaluations for additional right leg 
and ankle disabilities identified on examination as residuals 
or complications of the already service connected wounds.  No 
appeal has been initiated with respect to these decisions at 
this time; the Veteran may still initiate appeals with regard 
to these decisions or file new claims of service connection 
for other disabilities.  The issue with respect to the right 
hip scar has been recharacterized, however, to more clearly 
reflect the disability evaluation on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this case, 
further remand is required for compliance with VA's duty to 
assist the Veteran in substantiating his claims.

In February 2008, the Veteran notified the AMC that 
additional VA treatment records existed at the VA medical 
center (VAMC) in Providence.  He did not specify what the 
treatment was for, but did indicate that the records were 
relevant to his claims.  The AMC made no effort to obtain 
these treatment records, as it is obligated to under the 
applicable laws and regulations.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.159(c)(3).  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

The Board is mindful that this case has been advanced on the 
docket due to the Veteran's age and declining health, and 
regrets the delay this additional remand engenders.  The 
records identified by the Veteran, however, could potentially 
be of great assistance in supporting his claims, both as to 
the evaluations assigned and the effective dates of such.  
The Board feels that this benefit to the Veteran outweighs 
the delay in resolving the appeals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Obtain updated VA treatment records 
from VAMC Providence from April 2007 to 
the present.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, to include reconsideration of any 
previously assigned effective dates.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

